1
2
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11    ILC TRADEMARK                              Case No.: 18cv1378-LAB (NLS)
      CORPORATION,
12
                                  Plaintiff,     ORDER OF DISMISSAL
13
      v.
14
      TEXTIL MANUEL GONCALVES,
15
      S.A., et al.,
16                            Defendants.
17
18         On November 27, before Defendants answered or otherwise responded to
19   the complaint, Plaintiff filed a notice of dismissal. As provided by Fed. R. Civ. P.
20   41(a), this action is DISMISSED WITHOUT PREJUDICE.
21
22         IT IS SO ORDERED.
23   Dated: November 29, 2018
24
25                                             Hon. Larry Alan Burns
26                                             United States District Judge
27
28

                                                1
                                                                          18cv1378-LAB (NLS)
